Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
	Claims 3-9, 13-15, 18-20, 23-24, 29-31, 33-34, 41, 43-49 are pending in this application, which is a 371 of PCT/US2017/059984.  Amended claims 3, 18; canceled claims 1-2, 35-40, 42; and newly added claims 43-49 are noted.
	The amendment dated 02/09/2022 has been entered and carefully considered.  The examiner appreciates the amendments to the claims.  In view of said amendment, the restriction requirement, the objection to the title, the 112 rejection; and the art rejection over independent claim 18 and its dependent claims have been withdrawn.

Specification
Applicant is reminded of the proper content of an abstract of the disclosure.
A patent abstract is a concise statement of the technical disclosure of the patent and should include that which is new in the art to which the invention pertains. The abstract should not refer to purported merits or speculative applications of the invention and should not compare the invention with the prior art.
If the patent is of a basic nature, the entire technical disclosure may be new in the art, and the abstract should be directed to the entire disclosure. If the patent is in the nature of an improvement in an old apparatus, process, product, or composition, the abstract should include the technical disclosure of the improvement. The abstract should also mention by way of example any preferred modifications or alternatives. 
Where applicable, the abstract should include the following: (1) if a machine or apparatus, its organization and operation; (2) if an article, its method of making; (3) if a chemical compound, its identity and use; (4) if a mixture, its ingredients; (5) if a process, the steps.
Extensive mechanical and design details of an apparatus should not be included in the abstract. The abstract should be in narrative form and generally limited to a single paragraph within the range of 50 to 150 words in length.
See MPEP § 608.01(b) for guidelines for the preparation of patent abstracts.

	It is noted that the claimed invention is directed to a method.  The examiner suggests amending the abstract to reflect same.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Independent claim 3
Claims 3-4, 6-9, 13, 33-34, 43-45 are rejected under 35 U.S.C. 103 as being unpatentable over Dobisz et al. (2009/0059430) in view of Hujanen et al. (2002/0076837).
	Dobisz discloses a method of forming a magnetic recording media on patterned seed layers (title) in which a patterned seed layer 102 is formed on a substrate followed by a magnetic layer and non-magnetic layer 104 (0054, Figure 1).  Specifically, the patterned seed layer has islands which can be formed by a deposition process (0042-0044, 0054) and the magnetic layer can be formed by atomic layer epitaxy (0042).  However, the reference fails to specifically teach an atomically thin layer.
	Hujanen teaches a method of forming thin films in magnetic devices in which layers formed by atomic layer deposition are uniformly thick on an atomic scale (abstract).  It would have been obvious to utilize atomically thin layers in Dobisz with the expectation of success because Hujanen teaches of using atomic layer deposition to form atomic layer thicknesses.
	Regarding claim 4, Dobisz teaches the growth of a non-magnetic and/or magnetic material (0043-0044).
	Regarding claim 6, Dobisz teaches oxide (0030).
	Regarding claim 7, the applicant requires a specific thickness.  Dobisz teaches a thickness of 1 to 3 nm (0034), which is similar to 5 nm.  To utilize the claimed thickness would have been obvious in the absence of a showing of criticality.
	Regarding claims 8-9, the applicant requires a specific diameter and a specific density.  Dobisz teaches islands (0044-0045), which inherently has a diameter and a density.  To utilize the claimed diameter and/or density would have been obvious in the absence of a showing of criticality.
	Regarding claim 13, Hujanen teaches removing oxides (0031).
	Regarding claim 33, Hujanen teaches copper oxide (0116).
Regarding claim 34, Dobisz teaches vanadium oxide (0043).
Regarding newly added claim 43, the applicant requires a two-dimensional atomically thin material.  The applicant defines two dimensional as several atomic layers (0054).  Hujanen teaches a thickness of 4 monolayers or less (abstract), which meets the claimed limitation.
Regarding newly added claim 44, Hujanen teaches a thickness of 0.1 nm to 10 nm (0047).
Regarding newly added claim 45, Hujanen teaches a thickness of 4 monolayers or less (abstract).

Claims 14-15 are rejected under 35 U.S.C. 103 as being unpatentable over Dobisz et al. (2009/0059430) in view of Hujanen et al. (2002/0076837) and further in view of U’Ren et al. (2004/0227157).  The combination of Dobisz/Hujanen fails to teach removing oxide using hydrogen.
U’Ren teaches of removing oxide using hydrogen at a temperature of 800-1000oC (0021).  It would have been obvious to utilize hydrogen to remove oxides in the combination with the expectation of success because U’Ren teaches of removing oxide using hydrogen.
Regarding claim 15, U’Ren teaches a temperature of 800-1000oC (0021), which overlaps the claimed range.

Allowable Subject Matter
Claims 18-20, 23-24, 29-31, 41, 46-49 are allowed.
Claim 5 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims for the reasons listed in the previous office action.

Response to Arguments
Applicant's arguments filed 02/09/2022 have been fully considered but they are not persuasive.
Applicant first argues that neither reference fails to teach an atomically thin layer (pp.8-9).
The examiner disagrees.  Hujanen teaches a method of forming thin films in magnetic devices in which layers formed by atomic layer deposition are uniformly thick on an atomic scale (abstract).  In addition, the reference teaches a thickness of 4 monolayers or less (abstract), which reads on atomically thin layer.
Applicant next argues that Dobisz fails to teach islands (p.9).
The examiner disagrees.  Dobisz clearly teaches islands (0042-0044).
Applicant’s arguments have been considered but are not deemed persuasive.

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRET CHEN whose telephone number is (571)272-1417. The examiner can normally be reached M-F 7-7 MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Meeks can be reached on 5712721423. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRET P CHEN/Primary Examiner, Art Unit 1715                                                                                                                                                                                                        05/07/2022